Citation Nr: 1821328	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  15-04 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for prostate cancer, to include due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Allen M. Kerpan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In March 2018 the Veteran testified before the undersigned Veteran's Law Judge at a teleconference Board hearing.  A copy of the transcript of that proceeding is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The Veteran served on a ship offshore of Vietnam in 1966, and the evidence preponderates against finding that he had service on the landmass or inland waterways of the Republic of Vietnam.

2.  The preponderance of the evidence is against finding that the Veteran's prostate cancer had its onset in service, that it was compensably disabling within one year of separation from active duty, or that it is otherwise related to his active military service.



CONCLUSION OF LAW

Prostate cancer was not incurred or aggravated in service, and it may not be presumed to have been so incurred.   38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

The Veteran has not been afforded VA examinations in this case, however, no examinations are necessary to decide the claim.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.

In this case, no examination is necessary in order to adjudicate the claim because there is no evidence to satisfy the McLendon criteria discussed above.  While the record reflects diagnoses of the disorder at issue, there is no evidence of an in-service disease or injury, or evidence suggesting that the claimed disorder may somehow be related to military service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Analysis

Turning now to the merits of the claim, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection will be presumed for certain chronic diseases including prostate cancer if manifest to a compensable degree within one year after discharge from active duty. 38 C.F.R. §§ 3.307, 3.309(a).

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served on the landmass or inland waterways of the Republic of Vietnam. 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In this respect, if a veteran was exposed to an herbicide agent during active military service, prostate cancer will be service-connected, if the disorder became compensably disabling at any time after separation from active duty, 38 C.F.R. § 3.307 (a)(6); and provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are satisfied. 38 C.F.R. § 3.309 (e).

If a veteran served on active duty on the landmass or inland waterways of the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending May 7, 1975.

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii); see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (service in the Republic of Vietnam means that the Veteran actually set foot within the land borders of Vietnam).

The provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service. See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstance of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence. 38 U.S.C. § 1154(a) (2012).  The Board has thoroughly reviewed all evidence in the Veteran's claims file to include his entire service treatment record.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The evidence shows that the Veteran has residuals of prostate cancer.  Hence, the Veteran has the claimed disorder.  

The Veteran contends that he is entitled to presumptive service connection for the disorder at issue because he is a Vietnam Veteran who served off the coast of Vietnam on the USS Boyd (DD-544).  He further argues that he is entitled to presumptive exposure to herbicide agents based on gunnery missions in support of ground troops, his service as an engineman, and proximity of the ship to the shoreline of the Republic of Vietnam.

The evidence confirms that the Veteran served off the coast of the Republic of Vietnam in 1966 on the USS Boyd.  Deck logs from the Boyd confirm that his ship was in the waters in and around Xuan Dai bay.  The Boyd also serviced gunnery targets in South Vietnam while the Veteran was onboard. Id.

Significantly, the evidence preponderates against finding that the Veteran left the ship and went ashore onto the land mass of the Republic of Vietnam at any time while on active duty, to include while the Boyd sailed along the coast in the territorial waters of the Republic of Vietnam.  Indeed when directly asked whether he personally went ashore, the Veteran stated that he did not go ashore during the periods that the ship maneuvered within the coastal waters of Vietnam.  

The Veteran described highly specific onshore details that he reportedly was able to observe from the deck as support for his claim that the ship operated close to the shoreline.  He also described turning operations of the destroyer in shallow water that cause agitation of the waterway bottom, causing the water to turn brown.  However, the Veteran did not describe any duties that would have required him getting off the ship and going ashore, or provide any evidence that he actually went ashore.  

Additionally, there is no evidence that the Boyd served on the inland waters of the Republic of Vietnam while the Veteran was a member of ship's company.  Therefore, there is no basis in the law to presume that the appellant was exposed to Agent Orange or other herbicides in service, and as such, there is no basis upon which to grant service connection for the disorder at issue on a presumptive basis due to herbicide exposure.

"Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 1, § H.2.a.  This distinction was established because aerial spraying of Agent Orange occurred within the land boundaries of Vietnam, thus affecting the inland waterways.  Agent Orange was not directly sprayed on offshore waters, and thus there is no presumption of exposure for service on the offshore open waters. Id.  

The coastline of the Republic of Vietnam, which has generally been considered to run continuously across the mouth of a river, including river delta areas to the extent it is discernible, has been established as the dividing line separating inland waterways from offshore coastal waters.  Evidence that a vessel was in the mouth of a river or in the area of a river delta is sufficient for VA to accept inland waterway entry.  Open water harbors along the coastline are considered part of the South China Sea.  They are not considered inland waterways.  Additionally the United States Court of Appeals for Veterans Claims has neither used the depth of the water nor the color of the water as factors that it considers to distinguish between inland waterways and other coastal bodies of water.  

While VA has identified certain bays and harbors that may qualify as inland waterways, Xuan Dai bay is not among those waterways as it offers open access to the South China Sea and was sufficiently large enough to allow operation of ocean-going ships to include destroyers of the United States Navy.  Moreover, there is no historical evidence of Agent Orange aerial spraying in the Xuan Dai bay environs which is approximately 200 miles south of Da Nang, so the potential for Agent Orange exposure was minimal. See VA Adjudication Procedure Manual M21-1, pt. IV, subpt. ii, ch. 2, § C.3.m.  In sum, the Board finds that service in Xuan Dai bay, in and of itself, does not constitute service in the inland waters of Vietnam for purposes of applying the presumptive provisions of 38 C.F.R. § 3.307, 3.309(e).

As noted, the Veteran has based his claim entirely upon presumptive herbicide exposure during ship operations in and around Xuan Dai bay.  No other basis for relating the etiology of the claimed disability to service is demonstrated by the evidence of record.  

The Board considered whether service connection may be granted on a direct basis, however, there is no evidence that the appellant suffered from prostate cancer, during his active duty service.  Further, there is no competent evidence that prostate cancer was compensably disabling within one year of his separation from active duty in December 1966.  As such, there is no basis upon which to grant service connection for the disorder at issue.

The claim is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for prostate cancer, to include due to claimed Agent Orange exposure, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


